Citation Nr: 0203078	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1997 to September 1997.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by Regional Offices (RO) of the Department of Veterans 
Affairs (VA).  An April 1998 decision by the Huntington, West 
Virginia, RO granted service connection for back sprain, 
rated 10 percent.  Following the veteran's relocation, 
jurisdiction over the file was transferred to the Fort 
Harrison, Montana, RO, which issued a rating decision in 
August 1999 denying service connection for a bilateral foot 
condition.  A hearing officer's decision in March 2001 
increased the rating for the service connected low back 
disorder to 20 percent, effective from the date of grant of 
service connection.

In correspondence dated in November 2001, the veteran raised 
claims of service connection for a hip disorder and for a 
total rating based on individual unemployability.  These 
matters have not been developed for appellate review.  They 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no objective evidence of any foot injury in 
service, nor is there any competent evidence of a 
relationship between any current foot disability and the 
veteran's military service.

2.  The veteran's service connected low back disorder is 
manifested by severe lumbosacral disc disease with recurring 
attacks and only intermittent relief.

CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  A 40 percent rating is warranted for the veteran's 
service-connected low back disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
outpatient treatment records, and private medical records.  
No outstanding records have been identified by the veteran.  
The veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decisions, statements 
of the case, and supplemental statements of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

A May 1994 x-ray of the pelvic girdle showed possible 
anomalous lumbosacral articulation.  The private doctor noted 
a five year history of left knee and hip problems.

Service medical records reveal a normal enlistment 
examination in February 1997.  The veteran's feet had a 
normal arch.  She reported a history of a broken bone in the 
right foot in 1987.  The examiner noted no symptoms from that 
break.  There was no notation of any back problem or 
complaint.  Service treatment records show repeated 
complaints of leg pain and hip pain.  In the course of being 
seen for her hips/legs in July 1997, the veteran complained 
of some low back discomfort with prolonged sitting.  On 
August 1997 separation examination, clinical evaluation of 
the feet and spine was normal.

On January 1998 VA examination, the veteran complained of 
daily low back pain, which radiated down the right leg to the 
knee and down the left leg to the calf.  Heavy activity, 
prolonged standing, walking, and bending over made the pain 
worse.  She indicated the pain began during Marine Corps 
training.  Lumbar flexion was to 60 degrees, with pain at 50 
degrees.  Extension was to 50 degrees, without pain.  Lateral 
flexion was 20 degrees bilaterally.  Her back was symmetric 
without deformity, and the muscles were not in spasm or 
painful.  The June 1997 bone scan was reviewed.  It showed 
stress fractures of the left femur and right tibia.  Chronic 
lumbosacral back sprain, possible low-grade herniated disc, 
was diagnosed.  It was noted that a ruptured disc could 
account for radiating leg pain.
VA outpatient records from January and February 1999 reveal 
treatment for low back and leg pain.  Symptoms were 
suggestive of a herniated nucleus pulposus with left sciatic 
radiation.  The pertinent impressions were rule out disc, 
sacroiliitis, and an additional finding of palpable spurs on 
the dorsa of both feet.  A January 1999 computerized 
tomography (CT) scan of the lumbar spine revealed disc 
bulging at L4-L5.  Fibromyalgia was considered as a cause of 
the pain.  A January 1999 x-ray of the feet showed no 
evidence of plantar or calcaneal spurs.  The osseus 
structures of the feet were unremarkable.

On February 1999 VA examination, the veteran complained of 
back pain on a regular basis since service, predominantly 
over the sacroiliac joints.  There was numbness and tingling 
of the legs on prolonged sitting or standing.  Her symptoms 
were aggravated during pregnancy, but improved significantly 
following her delivery.  She could perform routine household 
activities without significant limitations; she did have some 
soreness in her back with prolonged standing and washing 
dishes.  On examination, there was no palpable tenderness 
over the spinous processes, nor was there paravertebral spasm 
along the thoracic or lumbar spine.  There was tenderness 
over the sacroiliac joints.  Flexion of the spine was to 80 
degrees, extension was complete without pain or limitation, 
left lateral bending was to 30 degrees, and right lateral 
bending was to 35 degrees.  Right side leg raise was to 90 
degrees without pain; left sided leg raise produced pain in 
the sacroiliac joint at 65 degrees.  Strength in the lower 
extremities was 5/5, and neurological testing was intact.  
The January 1999 CT scan was read as showing a mild 
circumferential disc bulge at L4-L5.  No significant disc 
herniation or canal stenosis was identified.  Chronic lumbar 
strain/sprain with persistent and chronic sacroiliitis was 
diagnosed.  No discogenic component of the pain was 
identified.  The examiner commented that the veteran would be 
limited in activities requiring continued bending, stooping, 
or lifting weights greater than 20 pounds on a repetitive 
basis.

A private medical record from April 1999 revealed treatment 
for leg, foot, and back pain.  The veteran reported that she 
had stress fractures of the pelvis in service, and that she 
was told in service that she had a sprained back and flat 
feet.  On examination, lumps were noted on the tops of her 
feet.  The physician suspected that the veteran had 
undiagnosed stress fractures of the feet in service.  "she 
did have a bone scan that did suggest she [had] areas in her 
feet that might be involved and she now has an overgrowth of 
bone associated with it."  Both iliac joints were swollen.  
The examiner related this to stress fractures of the pelvis, 
and indicated there was evidence of "more things going on in 
the lower back" on x-ray.  Old fractures of the navicular 
bones and pelvis with secondary complicating factors of the 
sacroiliac joints were diagnosed.  In November 1999, the 
April 1999 private examiner reported that he had reviewed 
"medical records that she brought with her" at the time of 
the examination.

VA treatment records from March 1999 to September 1999 reveal 
complaints of knee, hip, and back pain.  Pain was aggravated 
with activity.  Dysthesia was present in both legs in a 
random fashion.

On November 1999 VA examination for complaints of knee pain, 
the examiner reported that the lumbar spine flexed to 80 
degrees without complaint.

Private chiropractic treatment records from August 1999 to 
January 2000 reveal complaints of low back pain, and pain and 
numbness in the legs.  The achy, burning pain was of moderate 
intensity, and was relieved by changing position.  Activity 
exacerbated the pain.  There was decreased sensation in the 
L3-L5 dermatomes on the left side.  Right quadriceps reflexes 
were +1, and left quadriceps reflexes were +2.  There was 
mild muscle weakness of the left hamstring.  Segmental joint 
dysfunction in the cervical, thoracic, and lumbar spine, with 
associated lumbar nerve root irritation.

The veteran testified before a hearing officer at a hearing 
in June 2000.  She stated that some of her service medical 
records were missing, as the file had been lost, and a new 
record started.  When the old record was found, the two were 
not merged.  The missing records reflected treatment for foot 
complaints.  She related that doctors diagnosed flat feet.  
She complained of pain on the top of the foot and numbness of 
the feet.  She had broken her foot in 1987.  Regarding her 
low back, she complained of burning across her hips and down 
her legs.  She had sharp pains in her legs when walking.  She 
was uncomfortable at night from numbness, and could not sleep 
well.  She did not recall having muscle spasms.

Private chiropractic records from June and July 2000 indicate 
that the veteran reported a history of numbness of the legs 
from age 14 or 15.  This resolved following chiropractic 
treatment.  Presently, she complained of numbness below the 
waist, and pain in her lower back.  On examination, there was 
tenderness in the L3-L5 area.  Spasm was seen in the lower 
back muscles when the veteran bent over.  Patellar and 
Achilles tendon reflexes were +2.

In VA outpatient records from June and July 2000, the veteran 
reported low back pain since falling in June 1997.  The pain 
was constant, and worse with prolonged sitting, standing, or 
repetitive bending.  Pain radiated into the legs, more on the 
left tan the right, and there were episodes of loss of 
sensation.  Flare ups of pain were becoming more frequent.  
On examination, there was no paraspinal muscle spasm or 
tenderness, but the veteran complained of pain along the 
entire lumbosacral spine.  Range of motion was full, but with 
pain.  A lumbar spine x-ray was unremarkable.  Patellar and 
Achilles tendon reflexes were +2.  The impression was 
subjective complaints of chronic back pain.  The objective 
examination was unremarkable.  In June 2000, the examiner 
felt the symptoms were "beginning to sound like 
fibromyalgia."

On September 2000 examination, the veteran reported a 1999 
diagnosis of fibromyalgia.  She stated that her back pain 
began in 1997.  Currently, she had constant pain in all 
joints, worse with weather changes.  She complained of 
progressively worse fatigue.  The impressions were 
fibromyalgia and chronic low back pain with previous, recent 
unremarkable physical examination but CT evidence of a minor 
disc bulge at L4-L5.  The examiner was not convinced that the 
back pain was due to fibromyalgia.

On VA podiatric examination in September 2000 the veteran 
complained of sore and numb feet.  She wore loosely tied 
tennis shoes.  There was no history of a foot injury.  Bone 
scans and x-rays from service were not available for review.  
On examination, pulses were good bilaterally.  Bilateral 
Morton's foot with some excessive pronation in the gait was 
noted.  Toe standing and heel walking were normal.  There was 
no real pain to, or restriction of, motion to either foot.  
Bilateral semi-pronated pes planus and bilateral compression 
neuropathy were diagnosed.  In a November 2000 addendum, the 
examiner noted that the claims file was reviewed and there 
was no in-service injury or condition that could be related 
to the veteran's current foot symptoms.  

VA treatment records from June to August 2001 reveal 
continued treatment for low back pain, radiating to the lower 
extremities.  In June 2001, the veteran stated that her pain 
had worsened.  There was palpable tenderness over the lumbar 
area, which was diffused.  In August 2001, she reported that 
her back pain was better.  A CT scan was reported as normal.  
There was mild palpable tenderness over the lower back.  The 
patellar tendon reflex was +1 on the right and +/- on the 
left. The doctor felt that the veteran tensed up when he 
tested the knee reflexes.  The assessment was low back ache, 
possibly back muscle spasm.

On December 2001 VA examination to evaluate hip complaints, 
it was noted that the veteran had sustained a back injury in 
service.

The veteran has submitted the films of her June 1997 bone 
scan.

Analysis

Service connection for a bilateral foot condition

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the veteran to prevail on the merits 
in the claim of service connection, there must be medical 
evidence of current disability; medical or, in certain 
circumstances lay, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West 12 Vet. App. 
247, 253 (1999).

Here, there is no medical evidence of any in-service injury 
to the feet or aggravation of any pre-existing foot 
condition.  The service medical records contain no mention  
of foot complaints or treatment.  On service separation 
examination, the veteran's feet were normal.  She claims that 
service records showing treatment for foot problems are 
missing.  However, there are no obvious gaps in the service 
records in her claims file; previously separated records have 
been merged. The service medical records appear to be 
complete.

Dorsal spurs were diagnosed in January 1999.  In April 1999, 
another doctor reported suspicions that the veteran had old 
stress fractures of the feet.  This opinion was apparently 
based on a history provided by the veteran.  A bone scan she 
submitted, claiming it would reflect chronic foot disability, 
had been reviewed by service and VA examiners who did not 
find it to reflect any foot disability.  A VA podiatric 
examination produced diagnoses of pes planus and compression 
neuropathy in September 2000, but the examiner specifically 
found that these conditions were unrelated to the veteran's 
military service.

Without evidence of in-service injury or aggravation, or 
competent medical evidence of a nexus between current foot 
disability and an injury in service, critical elements for 
establishing service connection are not satisfied.  
Consequently, the claim must be denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. §  5107(b), but the evidence is not 
so evenly poised as to trigger application of those 
provisions.

Increased rating for chronic lumbosacral sprain with minor 
L4-L5 disc bulge

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the veteran did indicate that her condition became 
exacerbated during her pregnancy, but medical records 
covering that period do not reflect an exacerbated disability 
stage.  Although the low back disorder is characterized by 
periods of exacerbation and remission, distinct "stages" of 
greater and lesser impairment are not reflected in the 
competent evidence of record.  

The veteran's service-connected disability encompasses 
lumbosacral strain and disc disease, and may be rated as 
either (whichever is to her benefit), but not both, as that 
would constitute pyramiding which is prohibited.  38 C.F.R. 
§ 3.14.

Initially, the veteran's low back condition was rated under 
Code 5295, for lumbosacral strain.  Slight subjective 
symptoms are not compensable under that Code.  Characteristic 
pain on motion is rated 10 percent.  Where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position, a 20 percent 
rating is assigned.  A 40 percent rating is warranted for 
severe strain, where there is listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Because of disc involvement at L4-L5, the back condition is 
currently rated under the provisions of Code 5293 for 
intervertebral disc syndrome.  That Code provides a 20 
percent rating for moderate intervertebral disc syndrome, 
with recurring attacks.  Severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief, warrants a 40 
percent rating.  A 60 percent rating is assigned for 
pronounced disease, marked by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293.

Under Code 5293, assignment of the next higher, 40 percent, 
rating is warranted where disc disease is severe and marked 
by recurring attacks with intermittent relief.  The evidence 
of record reflects that the veteran's disc disease may 
reasonably be characterized as meeting those criteria.  While 
some examinations show only minimal objective evidence of 
severe disc disease, the veteran reports she has recurring 
attacks of disk disease symptoms with only temporary relief 
from medication.  Reports of chiropractic treatment reflect 
findings of lower back muscle spasm and tenderness at L4-L5.  
The veteran explains (plausibly) that financial constraints 
prevented her from seeing the chiropractor on a more regular 
basis (which would have provided further documentation that 
relief is only intermittent).  The private chiropractor's 
findings, noted in the course of treatment (when logically 
disability would be greater than during a quiescent period) 
are not inconsistent with VA examination findings.  VA 
examinations have confirmed that the veteran must limit 
certain everyday activities to avoid exacerbating her back 
disorder.

As severe disk disease is reasonably shown, a 40 percent 
rating under Code 5293 is warranted.  Pronounced 
intervertebral disc syndrome, required for the next higher 
rating, is not shown.  Persistent symptoms such as sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, are not demonstrated, or have been 
attributed to other disabilities or injuries.  Consequently, 
a rating in excess of 40 percent is not warranted.  

The maximum rating under Code 5295, for lumbosacral sprain, 
is 40 percent.  Therefore, rating under that code would not 
be to the veteran's advantage.  A higher rating under the 
codes pertaining to limitation of motion of the spine would 
require ankylosis of the lumbar spine in an unfavorable 
position.  38 C.F.R. § 4.71a, Code 5289.  Ankylosis of the 
spine is not shown.


ORDER

Service connection for a bilateral foot disorder is denied.  

A 40 percent rating is granted for the veteran's service 
connected low back disorder, subject to the regulations 
governing payment of monetary awards.



		
	GEORGE R SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

